FILED IN
                                           CORAL L. WAHLEN                             5th COURT OF APPEALS
                                           Official Court Reporter                         DALLAS, TEXAS
                                       COUNTY COURT AT LAW NO. 4                       6/6/2018 10:32:43 AM
DATE:           June 6, 2018                                                                 LISA MATZ
                                                                                               Clerk
TO:             Lisa Matz
                Clerk of Court
                600 Commerce Street, Suite 200
                Dallas, TX 75202-4653

RE:             Case No. 05-18-00215-CV
                Trial Court Cause No. CC-17-03695-D

                Ruth Torres
                v.
                The Continental Apartments, All Cities Towing, Inc., City Vehicle Storage Inc.

Dear Ms. Matz:

Please be advised that I am now in correspondence with Mr. Torres, Appellant in this matter. She has
requested that the trial transcript in its entirety be transcribed and filed for her appeal. Ms. Torres has
also informed me that she is a pauper and cannot afford the cost. No party associated with this case
has secured financial arrangements of any kind with me; therefore, no transcript has been prepared at
this time regarding this appeal.

I do not see in the system a deadline by which the Reporter’s Record is due. In the event the Court
orders the record produced without advanced payment, I would respectfully request at least 60 days
to complete it.

Sincerely,



Coral L. Wahlen, CSR
Official Court Reporter - County Court at Law No. 4
600 Commerce Street, Fifth Floor
Dallas, Texas 75202
Telephone: (214) 653-7468
Facsimile: (214) 653-6175




          George Allen, Sr. Courts Building  5th Floor  600 Commerce Street  Dallas  Texas  75202 
                                   Tel: (214) 653-7468  Fax: (214) 653-6175